Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 1 of 13
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 2 of 13




                                                                           HOU00146573
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 3 of 13




                                                                           HOU00146574
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 4 of 13




                                                                           HOU00146575
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 5 of 13




                                                                           HOU00146576
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 6 of 13




                                                                           HOU00146577
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 7 of 13




                                                                           HOU00146578
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 8 of 13




                                                                           HOU00146579
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 9 of 13




                                                                           HOU00146580
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 10 of 13




                                                                            HOU00146581
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 11 of 13




                                                                            HOU00146582
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 12 of 13




                                                                            HOU00146583
Case 4:18-cv-00644 Document 65-10 Filed on 11/18/19 in TXSD Page 13 of 13




                                                                            HOU00146584
